[PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                          FOR TH E ELEV ENTH C IRCUIT
                                                     U.S. COURT OF APPEALS
                            ________________________   ELEVENTH CIRCUIT
                                                              February 5, 2004
                                  No. 03-11589               THOMAS K. KAHN
                            ________________________             CLERK


                        D. C. Docket No. 01-00101-CV-UUB

MORGAN I. LEVY,
ROL AND O OS ES, et al.,

                                                             Plaintiffs -App ellants,

                                      versus

MIA MI-D ADE COU NTY ,
a political subdivision of the
State of F lorida,

                                                              Defen dant-A ppellee.


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                 (February 5, 2004)

Before DU BINA, B ARKE TT and CO X, Circuit Judges.

PER CURIAM:
       Residen ts of the U nincorp orated M unicipal S ervice A rea (“UM SA”) within

Miam i-Dade Coun ty (“the Co unty”) ap peal the d istrict cour t’s dismiss al of their

claims for violations of the Equal Protection C lause. Miami-Dade C ounty has a

two-tiered governing structure with a thirteen-member County Commission that

functions both as the UMSA municipal government (the “first tier”) and the

government for the C ounty as a whole (the “second tier”). In its first-tier capacity,

the County regulates development, provides local services, and levies local taxes

within UMSA . In its second-tier capacity, the County provides other services

funded by county-wide taxes, including airport, transportation, and environmental

services. Approximately 1.2 million Miami-Dade residents live within UMSA,

forming some 52% of the County’s population.

       The Ap pellants’ claims are m ore fully set forth in the district court’s

opinion. Essentially, however, the Appellants argue that, as residents of

unincorporated areas, their votes for municipal government have been

uncon stitutionally diluted b y residen ts of inco rporated areas w ho also v ote in

county elections. Because the County Commission also acts as the municipal

govern ment fo r the unin corpor ated areas , the incor porated residents effectively

vote for that first-tier government when they vote for the Commission. The

Appellants contend that the configuration of the single-member Commission



                                             2
districts 1 means that a majority of Commission members have a majority of

incorporated residents in their districts, effectively giving majority control over

UMSA municipal areas to non-UMSA residents. The Appellants allege a

multitude of pernicious consequences from this arrangement, including the

diversion of UM SA revenues to inco rporated and county-w ide services.2 In

addition, the Appellants argue that the County imposes impermissible conditions

upon any unincorporated areas that now wish to incorporate.

       After trial, the district court dismissed the Appellants’ constitutional claims

on two separate g round s. First, the court co ncluded that the vo te dilution claim

was no t justiciable b ecause th e App ellants did not offe r a viable r emedy. Levy v.

Miam i-Dade Coun ty, 254 F. Supp. 2d 1269, 1284-87 (S.D. Fla. 2003). In an

alternative analysis, after assuming that UMSA w as a distinct geopolitical

jurisdiction, the district court examined the merits of the Appellants’ Equal

Protection claims with respect to both vote dilution and to the conditions imposed

upon newly incorporating areas. It concluded that rational bases existed for the

Coun ty’s existing electoral an d incorp oration s chemes .



       1
        The current, single-member district scheme was established following this Court’s
decision in Meek v. Metropolitan Dade County, 908 F.2d 1540 (11th Cir. 1990).
       2
         The Appellants concede that the County has devised new policies to address some of
these concerns but insist that the conflicting interests of County Commission members mean
these efforts will not be successful.

                                               3
       Although justiciability presents a central issue in this case, the nature of the

term has been so mewh at difficult to define p recisely. In general, ju sticiability “is

the term of art employed to give expression to [the] limitation placed upon federal

courts by the case-and-controversy doctrine.” Flast v. Cohen, 392 U.S. 83, 95

(1968). In essence, justiciability asks whether “a claim . . . may be resolved by the

courts.” Nixon v. United States, 506 U.S. 224, 226 (1993). However, as the

Supreme Court has noted, the concept of justiciability “has become a blend of

constitutional requirements and policy considerations” with “uncertain and shifting

contours.” Flast, 392 U.S. at 97. Generally, justiciability encompasses a range of

doctrine s such as standing , see Dep’t of Commerce v. U.S. House of

Representatives, 525 U .S. 316 , 329 (1 999) (“T hus, the o nly open justiciability

question in this case is whether appellees satisfy the requirements of Article III

standing .”); moo tness, see City of Erie v. Pap’s A.M., 529 U.S. 277, 287 (2000)

(describ ing mo otness as a questio n of justic iability); ripe ness, see Nat’l Park

Hospitality Ass’n v. Dep’t of Interior, 123 S. Ct. 2026, 203 0 (2003) (“Ripeness is a

justiciability doctrine designed ‘to prevent the courts, through avoidance of

premature adjudication, from entangling themselves in abstract disagreements’”);

political qu estion, see Nixon, 506 U.S. at 228 (“A controversy is nonjusticiable —

i.e., involv es a politica l question — w here ther e is ‘a textua lly demo nstrable



                                              4
constitutional commitment of the issue to a coordinate political department; or a

lack of judicially discoverable and manageable standards for resolving it...’”); and

the proh ibition ag ainst adv isory op inions, see Gilligan v. Morgan, 413 U .S. 1, 9

(1973) (“ no justiciable controversy is presented when . . . the parties are asking for

an advis ory opin ion”). See also Erwin Chem erinsky, Federal Jurisdiction 44-48

(3d ed. 1999) (describing justiciability as comprising these doctrines). A t times,

howe ver, the S uprem e Cour t has imp lied a sligh tly differen t categoriz ation. See,

e.g., Baker v. Carr, 369 U .S. 186 , 198-2 09 (19 62) (trea ting stand ing sepa rately

from b oth sub ject matter ju risdiction and justic iability).

       Regardless of the precise contours of justiciability, there is no doubt that the

Appe llants mu st demo nstrate tha t the feder al courts h ave the p ower to grant a

viable remedy. Before adjudicating a matter before it, a federal court must decide

“wheth er the du ty asserted can be ju dicially iden tified and its breach judicially

determin ed, and w hether p rotection for the rig ht asserted can be ju dicially

molded.” Id. at 198. In this case, the only aspect of justiciability at issue is the

concern that a judic ially mold able rem edy exist to protect th e App ellants’ righ t to

vote that has allegedly been infringed upon by the current County electoral

scheme. Like the district court, we can see no viable remedy under the

circumstances here that could be granted by a federal court to redress the



                                              5
Appellants’ alleged constitutional injury.3 We thus conclude that their voting

rights claim is not justiciable. However, even if it were justiciable, we would agree

with the district cou rt’s thoro ugh an alysis of th e merits o f the claim . See Levy,

254 F. S upp. 2d at 1 288-129 1. In addition, w e agree with th e district court’s

conclusion that the County has shown a rational basis for the County’s current

incorpo ration sch eme. See id. at 1292-96 . We therefo re affirm the district co urt’s

judgment in favor of the C ounty.

AFF IRM ED.




       3
         We note that some of the cases cited by the district court concern appropriate remedies
in the special context of claims brought under the Voting Rights Act rather than questions of
justiciability. See, e.g., Presley v. Etowah County Comm’n, 502 U.S. 491 (1992); Burton v. City
of Belle Glade, 178 F.3d 1175, 1199 (11th Cir. 1999). However, we agree with the district
court’s conclusion that the Appellants failed to meet their general burden of demonstrating that a
viable remedy exists.

                                                6